Title: Draft of George Washington’s Seventh Annual Address to Congress, [28 November–7 December 1795]
From: Hamilton, Alexander,Washington, George
To: 



[New York, November 28–December 7, 1795]

I trust, I do not deceive myself, while I indulge the persuasion, that I have never met you at any period, when more than at the present, the situa⟨tion⟩ of our public affairs has afforded just cause for mutual congratulation and for inviting you to join with me in profound gratitude to the Author of all Good for the numerous and signal blessings we enjoy.
The Termination of the long expensive and distressing war, in which we have been engaged with certain Indians N W of the Ohio is placed in the option of the U States by a Treaty which the Com of our army has provisionally conclu⟨ded⟩ with twelve of the most powerful of the hostile tribes in that Region. In the adjustment of t⟨he⟩ terms, the satisfaction of the Indians was deemed an object worthy no less of the policy than of the liberality of the U States, as the necessary basis of permanent tranquillity. This object it is believed has been fully attained. The articles agreed upon will be immediately laid before the Senate for their advice and consent.
The Creek & Cherokee Indians who alone of the Southern Tribes had annoyed our frontier have lately confirmed their preexisting Treaties with us, and were giving unequivocal evidence of a sincere disposition to carry them into effect; by the surrender of the prisoners and property they had taken. But we have to lament that the fair prospect in this quarter has been momentarily clouded by wanton murders which some citizens of Georgia have perpetrated on hunting parties of the Creeks, which have again involved that frontier in disquietude and danger which ⟨w⟩ill be productive of ⟨f⟩urther expence & is ⟨l⟩ikely to occasion ⟨so⟩me ⟨ef⟩fusion of blood. ⟨M⟩easures are in ⟨tr⟩ain to obviate or ⟨m⟩itigate the conse⟨qu⟩ences, and with ⟨th⟩e reliance of being ⟨ab⟩le at least to ⟨pr⟩event general hostility.
A letter from The Emperor of Morrocco announces to me the renewal of our Treaty and consequently the restoration of peace with that Power. But the instrument for this purpose, which was to pass through the hands of our Minister Resident at Lisbon, who was temporarily absent on business of importance, is not yet received. It is with peculiar satisfaction I can add to this intelligence that an Agent deputed on our part to Algiers communicating that the preliminaries of a Treaty with the Regency of that Country had been settled, and that he had no doubt of completing the business of his mission; comprehending the Redemption of our unfortunate fellow Citizens from a grievous captivity.
The last advices from Our Envoy to the Court of Madrid give moreover the pleasing information, that he had received positive assurances of a speedy and satisfactory conclusion of his negotiation. While the Event, depending on unadjusted particulars, cannot be regarded as ascertained, it is agreeable to cherish the expectation of an issue, which securing amicably very important interests of the U States, will at the same time establish the foundation of durable harmony with a power whose friendship we have so uniformly and so sincerely endeavoured to cultivate.
Though not before officially disclosed to the House of Representatives, You are all apprised, that a Treaty of Amity Commerce and Navigation has been negotiated with Great Britain, and that the Senate by the voice of two thirds have advised and consented to its ratification, upon a condition which excepts part of one Article. Agreeably to this advice and consent and to the best judgment I was able to form of the public interest, after full and mature deliberation—I have added my sanction. The result on the part of His Britannic Majesty is unknown. When received, the subject will without delay be placed before Congress.
This interesting summary of affairs with regard to the foreign Powers between whom & the U S controversies have subsisted and with regard also to those of our Indian Neighbours with whom we have been in a state of enmity or misunderstanding opens a wide field for consoling and gratifying reflections. If by prudence and moderation on every side, the extinguishment of all the causes of external discord which have heretofore menaced our tranquillity, on terms consistent with our national rights and honor, Shall be the happy result—how firm and how precious a foundation will have been laid for establishing accelerating and maturing the prosperity of our Country!
Contemplating the situation of the UStates in their internal as well as external relations, we find equal cause for contentment and satisfaction. While the greater part of the nations of Europe with their American dependencies have been and several of them continue to be involved in a contest unusually bloody exhausting and calamitous—in which the ordinary evils of foreign war are aggravated by domestic convulsion riot and insurrection—in which many of the arts most useful to society are exposed to decay or exile, and in which scarcity of subsistence embitters other suffering while even the anticipations of the blessings of peace and repose are alloyed by the sense of heavy and accumulating burthens which press upon all the departments of Industry and threaten to clog the future springs of Governt—Our favoured country happy in a striking contrast enjoys universal peace a peace the more satisfactory because preserved at the expence of no duty. Fait[h]ful to ourselves, we have not been unmindful ⟨of⟩ any obligation to others. Our agriculture our commerce and our manufactures prosper beyond former example (the occasional depredations upon our Trade however detrimental to individuals being greatly overballanced by the aggregate benefits derived to it from a neutral position). Our population advances with a celerity which exceeds the most sanguine calculations augmenting fast our strength and resources and guaranteeing more and more our national security. Every part of the Union display indications of rapid and various Improvement. With burthens so light as scarcely to be perceived with resources more than adequate to our present exigencies—with a mild constitution and wholesome laws—is it too much to say that our Country affords a spectacle of national happiness never surpassed if ever before equalled in the annals of human affairs?
Placed by a Providence in a situation so auspicious motives the most sacred & commanding admonish us with sincere gratitude to heaven and pure love of our country to unite our efforts to preserve prolong and improve the immense advantages of our condition. To cooperate with you in this most interesting work as may depend on me, is the dearest wish of my heart.
Fellow Citizens—Amongst the objects which will claim your attention in the course of the session a review of our military establishment will not be the least important. It is called for by the events which have changed and are likely still further to change the relative situation of our Interior frontier. In this review you will no doubt allow due weight to the consideration that the questions between us and certain foreign powers are not yet finally adjusted—that the War in Europe is not yet terminated and that the evacuation of our Western posts when it shall happen will demand a provision for garrisoning and securing them. You will consider the subject with a comprehensiveness equal to the extent & variety of its relations. The Secretary at War will be directed to lay before Congress The present state of the ⟨m⟩ilitary force, ⟨inc⟩luding the terms of service, to⟨ge⟩ther with that ⟨of⟩ the fortification ⟨of⟩ our harbours.
With the review of our army is naturally connected that of our Militia establishment. It will merit inquiry what imperfections in the existing plan experience may have unfolded, what improvements will comport with the progress of public opinion. The subject is of so much magnitude in my estimation as to beg a constant solicitude that the consideration of it may be renewed till the greatest attainable degree of perfection is accomplished. Time, while it may furnish others is wearing away some advantages for forwarding the object. None better deserves the presevering attention of our public councils.
In contemplating the actual condition of our Western borders, the pleasure, which it is calculated to afford ought not to cause us to lose sight of a truth to the confirmation of which every days experience contributes (viz)—that the provisions heretofore made are inadequate to protect the Indians from the violences of the irregular and lawless part of the frontier inhabitants—and that without some more effectual plan, for restraining the murthers of those people by bringing the murderers to condign punishment, all the exertions of the government to prevent or repress the outrages of the Indians and to preserve peace with them must prove fruitless—all our present agreeable prospects fugitive and illusory. The frequent distruction of innocent women and children, chiefly the victims of retaliation, must continue to shock humanity; while an expence truly enormous will drain the treasure of the Union.

To enforce the observance of Justice upon the Indians, tis indispensable there should be competent means of rendering justice to them. If to these means could be added a provision to facilitate the supply of the articles they want on reasonable terms (a measure the mention of which I the more readily repeat as in all the conferences with them they urge it with solicitude) I should not hesitate to entertain a strong hope of permanent good understanding with them. It is agreeable to add that even the probability of their civilization by perseverance in a proper plan has not been diminished by the experiments thus far made. G of the H of Representatives:
The state of the Revenue in its several relations with the sums which [have] been borrowed and reimbursed pursuant to different acts of Congress will be submitted by the proper Officer: together with an estimate of the appropriations necessary to be made for the current service of the ensuing year. Reports from the late & present Director of the Mint (which I shall also cause to be laid before you) will shew the situation & progress of that institution and the necessity of some further legislative provisions for carrying the business of it more completely into execution and for checking abuses which appear to be arising in particular quarters.
Whether measures may not be adviseable to reinforce the provision for the Redemption of the public Debt will not fail, I am sure, to engage your attention. In this examination the question will naturally occur whether the present be not a favourable juncture for the disposal of the vacant lands of the UStates N W of the Ohio. Congress have demonstrated their sense to be and it were superfluous to repeat mine—that whatever will tend to accelerate the honorable extinguishment of our public Debt will accord as much with the true interest of our country as with the general sense of our Constituents.
Gentlemen &c
The progress in providing materials for the frigates, & in building them; the state of the fortification of our harbours—the measures which have been pursued for obtaining proper sites for Arsenals and for furnishing our Magazines with military stores—and the steps which have been taken in execution of the law for opening a Trade with the Indians will also be presented for the information of Congress.
